 1
 2
                                                                            FILED IN THE
 3                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 4
                                                                  Nov 28, 2018
 5                                                                     SEAN F. MCAVOY, CLERK


 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7
 8 GARRETT PAESCHKE,                                NO. 4:16-cv-05050-SAB
 9                Plaintiff,
10                vs.                               ORDER RE: DISMISSAL
11 GENERAL MOTORS, LLC, a foreign
12 corporation,
13                Defendant.
14
15        Before the Court is the parties’ Stipulation for Order of Dismissal with
16 Prejudice, ECF No. 128. The parties stipulate and request the Court dismiss this
17 matter with prejudice, and without costs to any party. Pursuant to Fed. R. Civ. P.
18 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good case to
19 accept the stipulation and enter it into the record.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28


     ORDER RE: DISMISSAL ^ 1
 1       IT IS HEREBY ORDERED:
 2       1. The parties’ Stipulation for Order of Dismissal with Prejudice, ECF No.
 3 128, is ACCEPTED and ENTERED into the record.
 4        2. This matter is DISMISSED with prejudice and without costs to any
 5 party.
 6        3. That all deadlines are VACATED and any pending motions are
 7
   DENIED as moot.
 8
          4. The jury trial date is STRICKEN.
 9
          IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10
   this Order, provide copies to counsel.
11
          DATED this 28th day of November 2018.
12
13
14
15
16
17
18
19
                                               Stanley A. Bastian
                                           United States District Judge
20
21
22
23
24
25
26
27
28


     ORDER RE: DISMISSAL ^ 2
